In a medical malpractice action, the defendant hospital appeals from an order of the Supreme Court, Rockland County (Stolarik, J.), dated May 6,1981, which granted plaintiff’s motion for discovery and inspection. Order affirmed, with $50 costs and disbursements. The plaintiff may obtain from defendant hospital the names and addresses of patients who shared decedent’s hospital room during the time he was allegedly left unattended although suffering from a severe heart condition which ultimately led to his demise. Disclosure of the identity of a nonparty patient who may be a witness to alleged acts of malpractice does not violate the privilege of confidentiality of treatment accorded individuals within the purview of CPLR 4504 (subd [a]) or section 2803-c (subd 3, par f) of the Public Health Law (see King v O’Connor, 103 Misc *6632d 607; McMahon v Hayes-73rd Corp., 197 Misc 318). Mollen, P. J., Hopkins, Titone, Weinstein and Bracken, JJ., concur.